              Case MDL No. 2942 Document 398 Filed 06/04/20 Page 1 of 2



                    BEFORE THE UNITED STATES JUDICIAL PANEL
                         ON MULTIDISTRICT LITIGATION


IN RE: COVID-19 BUSINESS      )
INTERRUPTION PROTECTION )                                           MDL No. 2942
INSURANCE LITIGATION          )
_____________________________ )

    THE CINCINNATI INSURANCE COMPANY’S JOINDER IN OPPOSITION TO MDL
                      TRANSFER AND CONSOLIDATION

        Pursuant to Rule 6.1 of the Rules of Procedure of the Judicial Panel on Multidistrict

Litigation, The Cincinnati Insurance Company (Cincinnati) respectfully joins in the Defendants

Westchester Surplus Lines Insurance Company and Indemnity Insurance Company of North

America’s Response to Plaintiffs’ Motions for Transfer and Coordination or Consolidation

Under 28 U.S.C. § 1407 (Case NJ/2:20-cv-05536, Document 10, Filed 06/03/20).

        Several Cincinnati entities are the subject of this putative MDL.1 Plaintiffs include

several insureds to whom Cincinnati issued property insurance policies. Cincinnati is a

Defendant in the following suits in which the Plaintiffs seek MDL transfer and consolidation:

         1)     Troy Stacy Enterprises Inc. v. The Cincinnati Insurance Company, 1:2020-cv-
                00312 (U.S.D.C. S.D. Ohio);
         2)     Milkboy Center City LLC v. The Cincinnati Insurance Company, et al., 2:2020-
                cv-02036 (U.S.D.C. E.D. Pennsylvania);
         3)     Promotional Headwear Int’l, individually and on behalf of all others similarly
                situated vs. The Cincinnati Insurance Company, 2:20-cv-02211 (U.S.D.C. D.
                Kansas);
         4)     Studio 417, Inc. v The Cincinnati Insurance Company, 6:20-cv-03127 (U.S.D.C.
                W.D. Missouri);
         5)     Sandy Point Dental PC v. The Cincinnati Insurance Company, et al., 1:20-cv-
                02160 (U.S.D.C. N.D. Illinois);
         6)     3 Squares LLC, et al. v. The Cincinnati Insurance Company, 1:20-CV-02690
                (U.S.D.C. N.D. Illinois);



1
  The following Cincinnati entities have been named as defendants in suits in which Plaintiffs seek
transfer to MDL: The Cincinnati Insurance Company; The Cincinnati Casualty Company; The Cincinnati
Indemnity Company; and Cincinnati Financial Corporation.

                                                1
             Case MDL No. 2942 Document 398 Filed 06/04/20 Page 2 of 2



        7)     Taste of Belgium LLC vs. The Cincinnati Insurance Company; The Cincinnati
               Casualty Company, The Cincinnati Indemnity Company and Cincinnati Financial
               Corporation, 1:20-cv-00357 (U.S.D.C. S.D. Ohio);
        8)     Homestate Seafood LLC v. The Cincinnati Insurance Company, 2:20-cv-00649
               (U.S.D.C. N.D. Alabama);
        9)     Derek Scott Williams PLLC v. The Cincinnati Insurance Company; 1:20-cv-
               02806 (U.S.D.C. N.D. Illinois);
        10)    Southern Dental of Birmingham, LLC v. The Cincinnati Insurance Company,
               2:20-cv-00681 (U.S.D.C. N.D. Alabama);
        11)    Eagle Eye Outfitters, Inc. v. The Cincinnati Casualty Company, 1:20-cv-00335
               (U.S.D.C. M.D. Alabama)


       In accordance with the arguments made in the Brief of Westchester Surplus Lines

Insurance Company and Indemnity Insurance Company of North America, Cincinnati opposes

Multidistrict transfer and consolidation based on the following: 1) the pertinent coverage issues

all involve predominantly, if not entirely, questions of law, not fact; 2) what constitutes direct

physical loss, the key issue here, solely requires a strictly legal interpretation of the policy

language; and 3) there is no commonality of facts because different insureds have different types

of businesses, losses, and policy language.

DATED: June 4, 2020                           Respectfully submitted,
                                              THE CINCINNATI INSURANCE COMPANY

                                              /s/ Paul G. Roche

                                              Paul G. Roche
                                              Litchfield Cavo LLP
                                              82 Hopmeadow Street, Suite 210
                                              Simsbury, CT 06089
                                              Tel: 860-413-2800
                                              roche@litchfieldcavo.com

                                              Counsel for The Cincinnati Insurance Company,
                                              The Cincinnati Casualty Company,
                                              The Cincinnati Indemnity Company,
                                              The Cincinnati Financial Corporation




                                                2
